Citation Nr: 0615735	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1975 to November 
1979.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.    

In June 2004, the Board remanded this matter for further 
medical inquiry.  In March 2005, the Board remanded this 
matter for the issuance of a Supplemental Statement of the 
Case addressing the veteran's claimed right shoulder 
disorder.  


FINDING OF FACT

The preponderance of the medical evidence of record indicates 
that the veteran does not have a current right shoulder 
disability.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a claimed right 
shoulder disorder.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In this matter, VA satisfied VCAA notification requirements 
in a letter from VA dated in June 2004.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim in the May 2001 rating 
decision on appeal.  See Mayfield v. Nicholson, No. 05-7157, 
2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And the RO did not provide the 
veteran with information regarding increased ratings and 
effective dates for the award of benefits.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claim - in an August 2005 
Supplemental Statement of the Case - following the proper 
VCAA notice letter in June 2004.  This readjudication 
complies with the remedial actions outlined in Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006).  And second, any questions as to the 
appropriate evaluation or effective date to be assigned here 
are rendered moot.  The veteran's claim will be denied below 
so there is no possibility of prejudice to the veteran as no 
disability evaluation or effective date will be assigned for 
the claimed right shoulder disorder.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  Moreover, the veteran was afforded VA 
medical examination and opinion.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

The veteran claims he is entitled to service connection for a 
right shoulder disorder.  For the reasons set forth below, 
the Board disagrees and finds the RO's denial of the 
veteran's claim the proper course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence of record shows that the veteran complained of 
shoulder pain during active service.  Service medical records 
dated in February and March 1977 show complaints of right 
shoulder pain, and an impression of muscular strain, while 
February 1978 records show complaints of pain from falling, 
and an impression of bursitis or shoulder separation.  As no 
evidence of record disputes these findings, the Board finds 
this to be evidence of an inservice right shoulder injury.  
The second element of Pond is therefore satisfied here.  
Pond, 12 Vet. App. at 346.  

The Board finds the first and third elements of Pond 
unsatisfied here, however.  

As to the first element of Pond, there is no evidence of 
record of a current right shoulder disability.  This 
conclusion is based on findings issued in January 2001 and 
June 2004 VA compensation examination reports, and in 
findings issued in a Veterans Health Administration (VHA) 
opinion requested by the Board in January 2006.  

The January 2001 examiner reported the veteran's complaints 
of aching in winter weather, and an occasional twinge from 
activity.  But on further examination, the examiner noted 
full range of motion without pain, weakness, fatigability, or 
incoordination.  And x-rays were negative except for 
narrowing and spurring in the acromioclavicular joint.  As a 
diagnosis, the January 2001 examiner found the right shoulder 
with arthritis at the acromioclavicular joint with no 
functional disability.  The June 2004 VA examiner simply 
reported that the veteran denied any problem with his right 
shoulder.  And, after reviewing the record, the VA physician 
rendering the VHA opinion found the veteran without a current 
right shoulder disability.  As such, the first element of 
Pond is not established here.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the veteran's 
claimed right shoulder disability and the inservice 
complaints of right shoulder injury.  None of the VA 
examiners provided nexus evidence.  The veteran has not 
submitted private medical evidence which does so.  And the 
record in general preponderates against the notion that the 
inservice complaints of pain would be manifested in any sort 
of right shoulder disability today - reports of medical 
examination and history dated between September 1982 and 
October 1989, conducted during the veteran's period of army 
reserve service, are negative for complaints, treatment, or 
diagnoses of a right shoulder disability; and the veteran did 
not claim service connection for a right shoulder disability 
until September 2000, over 20 years following his discharge 
from active service.  As such, the third element of Pond is 
not satisfied by the record.  Pond, 12 Vet. App. at 346.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  Id.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


